DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-15, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/28/2021.
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that (1) there are overlapping or related technical features between the species and (2) there would be no undue burden on the Examiner to examine all the Species.  This is not found persuasive because claims directed to more than one species of a generic invention lack unity of invention when the generic claim is anticipated by or obvious over the prior art, or all technical features shared among the claimed species are not special technical features.  Claim 1 of the instant application is ancticipated by Yamagata (US 2012/0330433 A1).  Therefore, the generic claim is anticipated by the prior art, and the requirement is still deemed proper and is therefore made FINAL.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 states “wherein the thickness of the proximal flap is an average thickness or more of the tubular member”.  It is unclear what is meant by the phrase “is an average thickness or more of the tubular member”.  Does this mean that the proximal flap possesses the same or greater thickness than the tubular member?  Average thickness generally pertains to one feature, which in this case would be the proximal flap, and is not used to make a comparison between two different features.  Additionally, claim 19 states “tubular member between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap”.  It is unclear what the “average thickness or more” is compared to on the tubular member.  The thickness of wall of the tubular member between the free end of the proximal flap and the free end of the distal flap, the thickness of a cross-section of the tubular member in this region, the thickness between the two flaps when measured parallel to the tubular member?  Examiner is interpreting this claim to mean that the average thickness of the proximal flap is the same or greater than the average thickness of the wall of tubular member.  Further clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yamagata (US 2012/0330433 A1).

	Regarding claim 13, Yamagata discloses an in-vivo indwelling tube (Figure 2, item 1 “stent”) comprising: 
a tubular member (Figure 1, item 4) having a proximal side (Figure 1, item D2 (annotated below) and a distal side (Figure 1, item D1 (annotated below)): 
a proximal flap (Figure 1, proximal flap annotated below), 
having a base end on a proximal side and a free end on a distal side (Figure 1, base end and free end of proximal flap annotated below), on the proximal side of the tubular member (Figure 1): 
and a distal flap (Figure 1, distal flap annotated below), 
having a base end on a distal side and a free end on a proximal side (Figure 1, base end and free end of distal flap annotated below), on the distal side of the tubular member (Figure 1), 
wherein the tubular member (Figure 1, item 4) has a larger diameter portion (Figure 1, item 19 and 20) having a maximum outer diameter larger than an average outer diameter of the tubular member between a position of the tubular member corresponding to the free end of the distal flap and a position of the tubular member corresponding to the free end of the proximal flap Figure 1, larger diameter portions 19 and 20 have a larger maximum outer diameter than an average outer diameter of the tubular member 4 between the free end of the distal flap and the free end of the proximal flap),
 and the larger diameter portion is on at least either the proximal side of the base end of the proximal flap or the distal side of the base end of the distal flap (Figure 1, the larger diameter portion is on the proximal side of the base end of the proximal flap and the distal side of the base end of the distal flap).  

    PNG
    media_image1.png
    355
    741
    media_image1.png
    Greyscale

	Regarding claim 16, Yamagata discloses further comprising at least one supporting member (Figure 1, items 19 and 20) on an outer surface of the tubular member (Figure 1, items 19 and 20 are disposed on the outer surface 4 of the tubular member), wherein the at least one supporting member is disposed on at least one of the distal side of a midpoint of the base end and the free end of the distal flap (Figure 1, item 20), a proximal side of the free end of the distal flap and the distal side of the midpoint of the tubular member, a proximal side of a midpoint of the base end and the free end of the proximal flap (Figure 1, item 19), and a distal side of the free end of the proximal flap and the proximal side of the midpoint of the tubular member.  	
Figure 1, item 9) or the proximal flap (Figure 1, item 6) is thinner than a thickness of a proximal end of the tubular member (Figure 1, item D1, the flaps 6-11 are depicted as thinner than the thickness of the proximal end D1) .  
	Regarding claim 19, Yamagata discloses wherein the thickness of the proximal flap is an average thickness or more of the tubular member between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap (paragraph 0040; tubular member 3 and 4 are constituted to be soft compared to the flaps 6-11, therefore a flap which is thicker than the wall of the tubular member would result in a tubular member that is soft (or has smaller resiliency) than the flaps).  
	Regarding claim 20, Yamagata discloses wherein a type A durometer hardness of a material that constitutes the proximal flap or the distal flap is higher than an average type A durometer hardness of a material that constitutes the tubular member between the position of the tubular member corresponding to the free end of the distal flap and the position of the tubular member corresponding to the free end of the proximal flap (paragraph 0040; tubular member 3 and 4 are constituted to be soft (lower type A durometer hardness) compared to the flaps 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (US 2012/0330433 A1) in view of Rucker (US 2008/0051911 A1).

	Regarding claim 17, as applied to claim 13 supra, Yamagata discloses whereinBIRCH. STEWART, KOLASCH & BIRCH, LLPGMM/TK/thcApplication No.: NEWDocket No.: 4991-0193PUSI Page 8 of 1 1the tubular member includes a first region (Figure 2, item 14 “normally wound coil”) and a second region (Figure 2, item 15 “marker coil”) sequentially from the proximal side (Figure 2, item D1) of the tubular member (Figure 2, item 4), and markers of the first region and the second region differ from each other on the distal side of the base end of the proximal flap (paragraph 0032, lines 1-3 “radiopaque wire”; paragraph 0037; paragraph 0064, the marker coil 15 is to be distinguished from the normally would coils).  
	Yamagata does not specifically disclose wherein the markers are colors.	
	Rucker teaches wherein the markers are colors (paragraph 0060, “The degree of radiopacity contrast can be altered by changing the composition of the radiopaque material”, the degree of radiopacity would alter the color).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yamagata by providing wherein the markers are colors as taught by Rucker because varying the color (i.e. degree of radiopacity) can distinguish between different features on the in vivo dwelling tube (i.e. stent) and aids in orienting the stent within a body vessel.  Furthermore, the results would be predictable.  Such modification would have comprised only the simple substitution of one known method of marking the device for another to obtain no more than the predictable result of providing a marking for orienting the device in the patient; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774